Opinión disidente del
Juez Asociado Señor Negrón García.
h — <

Introducción: importancia para la democracia y para nuestro sistema constitucional

NUEVAMENTE ESTE RECURSO “REVIVE EN NUES-TRO SUELO LA CONCEPCIÓN PLATÓNICA —ABANDO-NADA EN EL TRANSCURSO DE LA HISTORIA DE LA CIVILIZACIÓN — DE QUE SÓLO LOS ‘FILÓSOFOS REYES’ SON LOS MÁS APTOS PARA GOBERNAR Y EDUCAR. LAS VOCES QUE SOSTIENEN HOY [QUE LOS MAESTROS DEL SISTEMA DE EDUCACIÓN PÚBLICA, PER SE, SON ACREEDORES AL PRIVILEGIO DE UN SUELDO, SIN TRABAJAR, PARA POLÍTICAMENTE LOGRAR ACCESO A UN CARGO PÚBLICO], OLVIDAN QUE EN NUESTRO DISEÑO DEMOCRÁTICO LA ‘IGUALDAD ES INGREDIENTE MEDULAR DEL IDEAL DE JUSTICIA QUE CONSTANTE-MENTE LATE EN LA CONSTITUCIÓN. P.R.P. v. E.L.A., 115 D.P.R. 631, 633 (1984)”. (Énfasis suplido.) Vicéns v. U.P.R., 117 D.P.R. 771, 772 (1986). Y por segunda vez “el Poder Judicial refrenda una PRÁCTICA ELITISTA, en menosprecio de la dignidad e igualdad del ser humano, que desde el 1952 la Asamblea Constituyente rechazó expresamente”. (Énfasis supli-do.) íd., pág. 783.
*889Cuando las determinaciones de hecho del Tribunal Supremo se apartan de la realidad, las normas adheridas a esas determina-ciones se convierten en sospechosas. El estudio empírico impone un freno muy especial sobre el proceso decisorio judicial al clarificar las premisas de hecho en que se fundamenta el juicio legal. Si en virtud del estudio empírico el tribunal descansa en un fundamento fáctico inexistente, tiene entonces que escoger uno alterno para apuntalar la norma o sufrir los dardos y las flechas del comentario crítico. Si para evitar parecer ignorante de los hechos, el tribunal decide reafirmar el resultado y transformar la norma legal, debe elaborar un fundamento alterno para apoyar su decisión. Al no poder convenientemente esculpir los hechos en cada caso, el tribunal es más responsable de su decisión. Esta responsabilidad restringe su discreción constitucional. (Traducción nuestra y énfasis suplido.) D.L. Faigman, “Normative Constitutional Fact Finding”: Exploring the Empirical Component of Constitutional Interpretation, 139 U. Penn. L. Rev. 612-613 (1991).
Con estas observaciones en mente, de entrada, en buena técnica judicial dispositiva, expongamos sucinta pero ordenada-mente las premisas de hechos y las premisas jurídicas que sirven de andamiaje a la opinión mayoritaria suscrita por el Juez Asociado Señor Hernández Denton. Lo hacemos, pues algunas están dispersas y, otras, entremezcladas o inmersas con expresio-nes genéricas jurídicas. Así podremos examinar mejor su veraci-dad, sustancia, incorrección o superficialidad. “Ningún tribunal puede comprometerse a decidir la validez de una legislación mediante una simple comparación entre sus disposiciones y las de la Constitución que sea aplicable; primero debe conocer la veracidad de las determinaciones de hecho que postula el estatuto o con respecto a las cuales dicho estatuto se va a aplicar. . . .” (Traducción y énfasis nuestros.) H.W. Biklé, Judicial Determination of Questions of Fact Affecting the Constitutional Validity of Legislative Action, 38 Harv. L. Rev. 6 (1924).
La primera premisa es que el recurso no se ha tornado académico con la aprobación de la nueva Ley Orgánica del Departamento de Educación del Estado Libre Asociado de Puerto Rico (Ley Orgánica del Departamento de Educación), *890Ley Núm. 68 de 28 de agosto de 1990, según enmendada, 3 L.ER.A. see. 391 et seq.
Dos (2) conclusiones jurídicas nutren esta premisa mayorita-ria: la controversia es recurrente y la nueva ley no la resuelve. En términos tácticos reconocen que los demandantes apelados Berberena et al. “pueden aspirar a una nueva candidatura en elecciones futuras”, e igualmente otros empleados públicos pue-den “solicitar] licencias con sueldo”. (Enfasis suplido.) Opinión mayoritaria, pág. 866. También aluden al “poco tiempo que transcurre entre la certificación de una candidatura y el día de las elecciones”; a la “alta probabilidad de que el asunto no pueda resolverse finalmente antes de que se celebren los comicios”, y que “esta controversia es capaz de evadir la revisión judicial”. (Enfasis suplido.) Id.
En cuanto a los efectos de la nueva legislación, afirman que ahora, “al adjudicar la controversia se toma en consideración que la ley se aplicará no como estaba antes, sino como está luego de enmendada”. (Énfasis suplido.) Opinión mayoritaria, pág. 866. Este enfoque de revisión se reafirma más adelante: “En ese caso, la controversia sigue viva y requiere la adjudicación del foro apelativo. Entonces, la determinación del foro de instancia debe revisarse a la luz de la ley tal y como se encuentra actualmente, no como estaba al momento de la adjudicación en primera instancia.” (Énfasis suplido.) íd., pág. 867.
Finalmente, la mayoría hace dos (2) importantes determina-ciones: primero, “que el esquema de licencias con sueldo a maestros que sean candidatos a ciertos puestos electivos, que fuera declarado inconstitucional por el tribunal de instancia, fue ratificado recientemente por la Asamblea Legislativa y continúa siendo un beneficio concedido únicamente a la clase magisterial”, (énfasis suplido) opinión mayoritaria, pág. 870, y segundo, “que la controversia sometida ante nos es justiciable y requiere nuestra oportuna adjudicación antes de los próximos comicios electorales. Si no se resuelve en esta ocasión, prevale-cería la incertidumbre sobre la validez constitucional de las *891licencias con sueldo a los maestros candidatos a cargos electi-vos”. (Énfasis suplido.) Id., pág. 872.
La segunda premisa es que la cláusula constitucional sobre la igual protección de las leyes “se activa cuando nos enfrentamos a una legislación o a una acción estadual que crea clasificaciones entre grupos, discriminando a unos frente a otros”. (Énfasis suplido.) Opinión mayoritaria, pág. 872. En abono de esta premisa jurídica, nos dicen que esta disposición prohíbe “un tratamiento desigual injustificado” y protege “‘contra desigualdades indebidas o irrazonables u odiosas . . id., págs. 872-878.
La tercera premisa es que la ley no genera clasificación sospechosa alguna ni afecta un derecho fundamental. Opinión mayoritaria, pág. 872. Tampoco menoscaba la capacidad ni la oportunidad de los demandantes apelados Berberena et al. a ser candidatos. íd. Bajo esta última premisa, sin mucho análisis, dan un salto conceptual; reducen la ecuación a un simple problema económico y aplican el escrutinio tradicional mínimo. Id., pág. 876.
La cuarta premisa es que, con vista a este escrutinio mínimo, justifican la licencia política con sueldo —aun cuando no hay prueba alguna en el récord— a base de varios supuestos hechos. Según ellos, los maestros utilizan su tiempo libre —suponemos que todo o parte sustancial— para atender responsabilidades inherentes al cargo. Afirman que los maestros “[c]onstantemente tienen que estar elaborando los planes diarios de enseñanza que normalmente sólo pueden ser confeccionados por las noches o en sus días libres. También, continuamente tienen reuniones rela-cionadas con la educación, la preparación y la recreación de los estudiantes. De igual forma, en cada distrito escolar se celebran múltiples actividades educativas en las cuales la participación del maestro es de vital importancia para el desarrollo de sus estudiantes”. (Énfasis suplido.) Opinión mayoritaria, pág. 879. Además, nos dicen que esta licencia es para evitar que los maestros políticos contaminen al estudiantado y para “subsanar el hecho de que . . . queda[n] relevado[s] . . . cuando acepta[n las] candidatura[s] . . .”. Id., pág. 881.
*892La mayoría admite que la legislación también persigue el interés de estimular a los maestros a aportar su experiencia y su talento en el proceso electoral y en la administración de los gobiernos estatales y municipales”. (Énfasis suplido.) Opinión mayoritaria, pág. 881. Por último, concluyen que es “perfectamen-te legítimo que el proceso legislativo haya decidido que conviene a los mejores intereses del país estimular a la clase magisterial a que participe en el proceso gubernamental tanto para el beneficio del Estado como para salvaguardar el derecho de los estudiantes a recibir una educación adecuada”. (Énfasis en el original.) íd., pág. 882.
En esencia, lo expuesto es una cápsula de las premisas jurídicas, de las conclusiones tácticas y de los pronunciamientos de la opinión mayoritaria. Coincidimos con las primeras dos (2) premisas, a saber: que el recurso no es académico y en cuanto a los dos (2) escrutinios a utilizarse bajo la cláusula sobre igual protección de las leyes. Sin embargo, rechazamos las restantes. Demostraremos que esas premisas son incorrectas; se fundamen-tan en hechos no probados o en hechos que no son verdaderos. La inconstitucionalidad, tanto bajo un escrutinio estricto como bajo el de nexo racional, es un imperativo. Acometamos la tarea.

Principios constitucionales aplicables

Las Secs. 1 y 5 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1982, págs. 257 y 271, disponen, en lo pertinente:
La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas. Tanto las leyes como el sistema de instrucción pública encarnarán estos principios de esencial igual-dad humana.
Toda persona tiene derecho a una educación que propenda al pleno desarrollo de su personalidad y al fortalecimiento del respeto de los derechos del hombre y de las libertades fundamentales. (Enfasis suplido.)
*893Notamos el principio espiritual inmerso en nuestra Constitu-ción de que “[t]oda persona tiene el derecho de acceso, en condiciones de igualdad, a las funciones públicas de su país”. (Énfasis suplido.) A. Truyol y Serra, Los derechos humanos: declaraciones y convenios internacionales, Madrid, Ed. Tecnos, 1982, Parte I, Art. 21(2), pág. 66. ¿CÓMO PUEDE CONSTITUCIONALMENTE EL SISTEMA DE INSTRUCCIÓN PÚBLICA ENCARNAR “ESTOS PRINCIPIOS DE IGUALDAD HUMANA” SI POR LEY(1) IRÓNICAMENTE SE CREA UN PRIVILEGIO A FAVOR DE SUS INTEGRANTES, LOS CUA-LES, A SU VEZ, ESTÁN LLAMADOS A RESPETAR ESE POSTULADO? EN ESTAS CIRCUNSTANCIAS, ¿CÓMO PRETENDER QUE EL MAGISTERIO PREDIQUE, SIN HI-POCRESÍAS, ESE MENSAJE DE IGUALDAD HUMANA?(2)
No obstante este precioso testamento constitucional, desde 1960 sus herederos (legisladores) han venido dándole un trato especial y favoritista —de tipo elitista— al magisterio de las escuelas públicas del país. Todo fundamentado en la cuestionable teoría de que “el servicio público requiere que esas personas participen en la política activa porque reconocidamente tiene[n] más talento que el promedio del pueblo de Puerto Rico de donde a veces se sacan los candidatos”. (Énfasis suplido.) Vista pública sobre el P. del S. 219 y P. déla C. 718, Comisión de Instrucción del Senado de Puerto Rico, 25 de marzo de 1960, pág. 37.
*894El Tribunal, por voz del Juez Asociado Señor Hernández Denton, lamentablemente se hace eco de esa controversial hipó-tesis de “superioridad intelectual”, recientemente plasmada como un “reconocido interés” en el Informe de la Comisión Especial Conjunta para la Reforma Educativa Integral de 5 de julio de 1990, págs. 17-18. A la licencia política pagada, la opinión mayoritaria le llama, eufemísticamente, “incentivo gubernamen-tal para facilitar ese acceso [a la política] a los maestros” —(énfasis en el original suprimido y énfasis suplido) id., pág. 876— CARACTERIZACIÓN QUE IMPLICA UNA CLARA ADMISIÓN DE QUE ESTAMOS ANTE UN PRIVILEGIO QUE EL PROPIO GOBIERNO LE NIEGA A SUS OTROS FUNCIONARIOS Y EMPLEADOS PÚBLICOS, POR NO DE-CIR AL RESTO DE LA CIUDADANÍA.
HOY, TRES (3) DÉCADAS DESPUÉS, LAS CONSE-CUENCIAS DE ESTE PRIVILEGIO PARA NUESTRA DE-MOCRACIA Y SISTEMA EDUCATIVO PÚBLICO DEMUES-TRAN SU IMPERMISIBILIDAD CONSTITUCIONAL. Expliquémoslas.
Para las elecciones de 1988 —del total de mil setenta y cuatro (1,074) puestos disponibles para asambleístas municipales, según la Ley Orgánica de los Municipios de Puerto Rico y las cifras poblacionales del último censo, 21 L.ER.A. see. 3052— SE POSTULARON MÁS DE SEISCIENTOS CINCUENTA (650) MAESTROS, ESTO ES, APROXIMADAMENTE UN SE-TENTA POR CIENTO (70%) DE LOS CANDIDATOS. (3) De éstos, fueron electos más de doscientos (200), lo que equivale a un veinte por ciento (20%). ESTA MASIVA POSTULACIÓN ES EL RESULTADO DIRECTO DE LAS LICENCIAS CON SUELDO O SUBSIDIOS ELECTORALES Y ATENTA CONTRA LOS PRINCIPIOS DE IGUAL ACCESO Y REPRESEN-*895TACIÓN EN QUE SE FUNDA NUESTRO SISTEMA ELECTORAL Y NUESTRA DEMOCRACIA.
ES EVIDENTE QUE POR AÑOS, MEDIANTE ESTA LEGISLACIÓN, EL GOBIERNO HA ASUMIDO ACTIVA-MENTE UN ROL DE DIRIGISMO QUE NO LE CORRES-PONDE. De ese modo ha logrado estimular, canalizar y monopolizar sustancialmente las candidaturas a las asambleas municipales del país con una clase, según se alega, especialmente cualificada para ese cargo. ICABE EN UNA VERDADERA DEMOCRACIA LA TESIS OFICIALISTA DE QUE LA CLASE MAGISTERIAL TIENE MÁS TALENTO Y ESTÁ MEJOR CAPACITADA PARA GOBERNAR? Si es así, ¿quién lo decidió? ¿Qué hechos lo apoyan? ¿Qué estudio empírico o científico lo avala? IPor qué no estimular la participación electoral de otras clases profesionales, tales como los trabajadores sociales, los oficiales probatorios, los ingenieros o los abogados, que también se desempeñan en el sector público?
Si la respuesta es en la negativa, ¿cómo entonces sostener que, constitucionalmente, puede favorecerse económicamente a una clase profesional en particular con miras a fomentar su predo-minio y control gubernamental? NO IMPORTA CUÁN LOA-BLE HAYA SIDO ESE PROPÓSITO —E INDEPENDIENTE-MENTE DE LA VALIDEZ DE ESA VISIÓN ELITISTA DE SUPERIORIDAD MAGISTERIAL— ELLO ES CONSTITU-CIONALMENTE INTOLERABLE.
En el ámbito presupuestario estimamos, conservadoramente, que desde 1960 el drenaje de fondos para subsidiar las campañas políticas de maestros ha SOBREPASADO LA CIFRA DE CIN-CUENTA MILLONES (50,000,000). ES UN ABUSO. El cargo de maestro existe para servir a los estudiantes y no a la inversa. DESTINAR PARA FINES POLÍTICO-PARTIDISTAS POCO O MUCHO DEL PRESUPUESTO DEL DEPARTAMENTO DE INSTRUCCIÓN PÚBLICA ES APARTARSE DE ESE PROPÓSITO CARDINAL Y DEL MANDATO CONSTITU-CIONAL DE QUE EL SISTEMA DE INSTRUCCIÓN PÚ-*896BLICA DEBE ENCARNAR EL PRINCIPIO DE IGUALDAD HUMANA.
I — I l — H I — I

Inconstitucionalidad del diseño estatutario

En su afán por sostener la constitucionalidad de la See. 6 dé la Ley Núm. 25 de 3 de junio de 1960 (18 L.ER.A. ant. sec. 249d), la mayoría reconoce un nexo racional que, si alguna vez pudo haber existido, queda derrotado por las enmiendas recientes. Aunque no cuestionamos el resumen doctrinario del escrutinio tradicional mínimo, conviene analizar más profundamente el requisito de que “la clasificación tiene que ser razonable al situar a personas similares con respecto al propósito de la ley”. Opinión mayorita-ria, pág. 874.
Por todos es conocido que, en sana metodología decisoria, una vez se identifica un propósito gubernamental legítimo, la clasifi-cación debe razonablemente adelantar dichos propósitos. La relación clasificación-propósito se puede manifestar de cinco (5) formas:
Primero, la clasificación puede ser perfecta en la medida en que trata a todas las personas similares de manera similar. Segundo, la clasificación puede ser totalmente imperfecta debido a que escoge exactamente, la clase equivocada para una carga o mientras excluye la clase de personas que están relacionadas con el propósito legítimo del estatuto. Tercero, la clasificación puede que no sea lo suficien-temente abarcadora en el sentido de que incluye un número pequeño de personas a las cuales aplica el propósito del estatuto pero excluye a algunos que están en una situación similar. Cuarto, la clasificación puede que sea demasiado abarcadora en el sentido en que trata de manera similar no sólo a las personas cuyas caracte-rísticas se relacionan de manera similar con el propósito de la ley, sino también a otras personas que no comparten esas característi-cas distintivas legítimas. Quinto, puede haber una proporción mixta de insuficiencia y exceso de inclusión. (Traducción nuestra.) J.E. Nowak, R.D. Rotunda y J.N. Young, Constitutional Law, 2da ed., Minneapolis, Ed. West Publishing Co., 1983, pág. 588.
*897De todas estas clasificaciones, resulta de particular relevancia la categoría de subinclusiva (under-inclusive). Ésta clasifica a las personas situadas en un mismo plano pero excluye a otras igualmente situadas en términos de los propósitos de la ley. Nowak, Rotunda y Young, op. cit. Así, una clasificación es subinclusiva cuando excluye de los beneficios a personas que, según los propósitos de la ley, también serían acreedores a los mismos.
La nueva Ley Orgánica del Departamento de Educación, si bien mantiene los subsidios para maestros que aspiran a la gobernación, a Comisionado Residente, a la Legislatura y a las alcaldías, los ELIMINA EN CUANTO A MAESTROS CANDI-DATOS A ASAMBLEÍSTAS. Como razón, se adujo que “provo-can un serio disloque de las tareas docentes debido a que se ha comprobado que más de 600 maestros se ausentan de sus clases por virtud de esta licencia. En términos económicos envuelve [é]st[a] sobre lj millones de dólares que podrían utilizarse para compra de materiales y libros que tanto se necesitan”. (Énfasis suplido.) Informe de la Comisión de Educación del Senado de Puerto Rico de 28 de febrero de 1990, págs. 50-51.
Vemos que la nueva ley otra vez separa a los maestros del Sistema de Educación Pública del resto de los empleados públicos. La mayoría justifica la clasificación con el propósito legítimo de despolitizar las escuelas y pretende, además, utilizar OBJETI-VOS ILEGITIMOS, tales como la supremacía magisterial y facilitar su campaña al no exponerlos a trabajos extracurriculares.
No es necesario profundizar para entender que, eliminando este privilegio a los maestros candidatos a asambleístas, SE RECRUDECE LA IRRACIONALIDAD DE LA CLASIFICA-CIÓN Y SE DEMUESTRA LA INCONSTITUCIONALIDAD DEL ESTATUTO. Con esa acción, la Asamblea Legislativa dio al traste y echó por la borda la justificación tradicional —o excusa— en que se ha apuntalado la licencia: proteger a los estudiantes de la contaminación político-partidista de sus maestros durante los meses previos a las elecciones. 13 Diario de *898Sesiones de la Asamblea Legislativa (Ordinaria) 317-318 (1960). Nos explicamos.
Estos maestros políticos —aspirantes a las asambleas muni-cipales— tendrán también que defender y promover sus candi-daturas fuera de las aulas. POR POCO ESFUERZO QUE HAGAN, LA REALIDAD ES QUE ESTARÁN ESENCIAL-MENTE EN IGUAL SITUACIÓN QUE LOS MAESTROS QUE ASPIRAN A PUESTOS EN LAS ALCALDÍAS Y EN LA LEGISLATURA. ¿Es que estos maestros candidatos no conta-minarán a los estudiantes? Como tales, continuarán enseñando y, al decir mayoritario, supuestamente elaborando sus planes du-rante las noches y los días libres. ¿CÓMO PUEDEN IGNORAR Y VALIDAR ESTA NOTABLE DISCRIMINACIÓN ENTRE LOS MISMOS MAESTROS? La razón económica aducida —de “alto costo”— va a la médula discriminatoria. Mientras que a unos maestros se les reconoce el subsidio y se les paga el sueldo, a otros —en situaciones idénticas— se les niega. EL RESULTADO ES UNA CLASIFICACIÓN DISCRIMINATORIA, DE SU FAZ INCONSTITUCIONAL, FUNDAMENTADA ÚNICAMENTE EN UNAS CATEGORÍAS JERÁRQUICAS DE CARGOS ELECTORALES.
Aparte de este análisis, el nuevo estatuto crea otras categorías impermisibles. Según expuesto, los “maestros del salón de clase”, una vez nominados oficialmente, quedan de manera automática relevados a partir del 1ro de agosto con derecho a la licencia especial. A los Superintendentes de escuelas, los directores y el personal docente que estén ocupando puestos de supervisión —y claro está, de supuesta influencia sobre estudiantes y padres— también se les prohíbe la participación activa en la política. De igual forma quedan automáticamente relevados cuando anuncien o realicen gestiones en favor de sus candidaturas o sean oficialmente nominados. Ahora bien, la ley los trata de un modo diferente: será “sin paga desde la fecha en que ocurra cuales-quiera de los eventos antes mencionados hasta el lunes inmedia-tamente siguiente a la fecha en que se celebren las elecciones generales”. (Énfasis suplido.) 3 L.P.R.A. sec. 393m. Sólo si *899resultan oficialmente nominados “tendrá[n] derecho, si así lo solicita[n], a que se le[s] conceda una licencia especial con paga . . .”. íd.
Advertimos, pues, que al igual que a los maestros en clase, al personal en funciones de supervisión se le impone idéntica prohibición de participar y hacer política partidista. Si deciden hacerlo, quedan también relevados pero sin sueldo. Sólo si logran una nominación oficial serán acreedores al mismo. En otras palabras, si no tienen éxito en oficializar la nominación, no cobran aun cuando quedaron “relevados” por ministerio de ley. La mayoría trata de soslayar esta realidad —trato inconstitucional-mente discriminatorio— relegándola al esc. 4 y diciéndonos que “[p]or no estar ante nuestra consideración, en buena metodología adjudicativa y constitucional, no procede que evaluemos la validez de estas modificaciones . . .”. (Enfasis suplido.) Opinión mayori-taria, pág. 871. Nos preocupa este razonamiento y su consisten-cia doctrinal; la cuestión es medular.
¿En qué quedamos? En la estructura interna de la decisión mayoritaria, ¿cómo armonizar esta abstención adjudicativa con la conclusión de que “al adjudicar la controversia se toma en consideración que la ley se aplicará no como estaba antes, sino como está luego de enmendada”? (Enfasis suplido.) Opinión mayoritaria, pág. 866. ¿Cómo compaginarla con que “[l]a aproba-ción de la Ley Núm. 68, supra, no pone fin a la controversia que dio fundamento al pleito original”? (Énfasis suplido.) íd., pág. 871. Según ellos, ¿no gira precisamente la controversia ante nos “exclusivamente sobre la validez de la concesión legislativa de esta licencia para favorecer a un grupo de empleados públicos” frente a otros? (Énfasis suplido.) íd. ¿Es que los maestros de los salones de clase que aspiren mañana al cargo electivo de asam-bleísta municipal y el personal de supervisión que desee postularse no constituyen también “un grupo de empleados públicos”?
Aun bajo la falacia mayoritaria de que son distintas catego-rías, ¿no reconocieron antes la probabilidad de que otros emplea-dos públicos “aspir[en] a puestos electivos y soliciten licencias con *900sueldo”? Opinión mayoritaria, pág. 866. ¿Por qué posponer que se enjuicie la validez de estas modificaciones? ¿Para cuándo? ¿No aceptaron también el “poco tiempo que transcurre entre la certificación de una candidatura y el día de las elecciones . . .”? Id. ¿Qué de la “alta probabilidad de que el asunto no pueda resolverse finalmente antes de que se celebren los comicios . . .”? Id. ¿Cómo la mayoría cuadra su decisión con la conclusión de que la cláusula constitucional sobre igual protección “se activa cuando nos enfrentamos a una legislación o a una acción estadual que crea clasificaciones entre grupos, discriminando a unos frente a otros”? (Énfasis suplido.) íd., pág. 872.
La verdad es que esta posposición no es otra cosa que un subterfugio mayoritario para evitar que se decrete la inconstitucionalidad del viejo y nuevo diseño estatutario que claramente discrimina no sólo contra todos los empleados públi-cos, sino frente al grueso de los maestros que tradicionalmente se ha beneficiado de estas licencias políticas. Al igual que la Asamblea Legislativa, la mayoría del Tribunal los deja, más que en una “incertidumbre”, en un limbo irredimible.
Finalmente, en cuanto a este extremo, la abstención de la mayoría contrasta lastimosamente con la actuación reciente en Nogueras v. Hernández Colón, 127 D.P.R. 638 (1991). Allí, al mutñar ex parte los derechos de los jueces de instancia —partes indispensables— a permanecer en sus respectivos cargos hasta que sus sucesores fueran nombrados y tomaran posesión de sus cargos —bajo la cláusula de continuidad (holding over clause) vigente en la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico— no tuvieron ninguna reserva para “sua sponte” configurar una controversia distinta que no había sido planteada ni discutida por nadie, y que no estaba justificada por los hechos.
ESTA LEGISLACIÓN NO EVITA EL PROSELITISMO POLÍTICO EN LAS AULAS. APARTE DEL ABSURDO EX-PUESTO SOBRE LOS MAESTROS CANDIDATOS A ASAMBLEÍSTAS —QUE CONTINÚAN ACTIVAMENTE DENTRO DE LOS SALONES— VERDADERAMENTE ES TAN DEFECTUOSA Y CARENTE DE LÓGICA QUE, IN-*901CLUSO, PASA POR ALTO LA DINÁMICA PROSELITISTA Y .LAS NOMINACIONES QUE GENERAN TANTO LAS PRI-MARIAS INTERNAS DE LOS PARTIDOS POLÍTICOS COMO LAS PRIMARIAS PRESIDENCIALES. EN ESTOS EVENTOS EXISTEN LOS MISMOS RIESGOS QUE IN-TENTA SUPERAR LA LICENCIA CON SUELDO EN LA ETAPA POSTERIOR DE LA NOMINACIÓN OFICIAL PARA LAS ELECCIONES GENERALES.
Y es que, innegablemente, desde los meses febrero y marzo del año eleccionario, todos o un número sustancial de estos maestros aspirantes estarán enfrascados en plena actividad primarista. Por definición, una primaria es un asunto eminente-mente político en el cual “los electores de los partidos nominan sus candidatos a cargos públicos electivos”. Art. 1.003(47) de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3003(47). Es un evento que involucra, en mayor o en menor grado, un segmento poblacional. Como tal, genera una campaña publicitaria, directa e indirecta, remunerada o gratuita, y amplia o limitada. “El atrac-tivo de los nombres y símbolos adoptados, las posiciones de los candidatos y los intercambios de ideas, encuentran cabida, expre-sión y eco en la prensa radial, escrita y televisada del país. La audiencia electoral aumenta. Las primarias, en su fase prepara-toria y eleccionaria, producen entusiasmo entre los seguidores de los distintos candidatos y partidos políticos. Constituyen un medio efectivo de propaganda para mantener activa la agrupa-ción política, y vivas las controversias de importancia. En ese sentido los estudiosos reconocen que toda primaria representa un vehículo positivo de proselitismo político para partidos y candida-tos ganar adeptos a sus causas.” (Énfasis suplido.) P.I.P. v. E.L.A., 109 D.P.R. 403, 418-419 (1980), opinión disidente.
EN RESUMEN, LA ESTRUCTURA DE LA CLASIFICA-CIÓN LEGISLATIVA DERROTA SUS PROPÓSITOS. EL MAL QUE INTENTA REMEDIAR SUBSISTE POR RAZÓN DE LA EXCLUSIÓN DE LOS MAESTROS CANDIDATOS A ASAMBLEÍSTAS MUNICIPALES. EL EFECTO DE LOS PROCESOS PRIMARISTAS INTERNOS Y PRESIDENCIA-*902LES, PREVIOS AL MES DE AGOSTO, ANULA TODO ES-FUERZO DESPOLITIZADOR.
I — i <¡

Doble vara adjudicativa injusta

Aclarados estos aspectos, examinemos críticamente las otras conclusiones de la opinión mayoritaria suscrita por el Juez Asociado Señor Hernández Denton. En principio, reconocemos que la oportunidad de ser candidato no es un derecho de carácter fundamental. García v. Luciano, 115 D.P.R. 628 (1984). Sin embargo, otra vez la óptica mayoritaria se nubla: los hechos de este caso no configuran una controversia en cuanto al derecho a ser candidato, ya que la misma se orienta al carácter fundamental de la participación equitativa de candidatos en procesos eleccionarios.
En este sentido es incomprensible y paradójico que, de un lado, pueda sostener “que el derecho a ser candidato a un cargo electivo no es un derecho fundamental” —(énfasis suplido) opi-nión mayoritaria, pág. 875— y, del otro, proceda a justificar la legalidad de este subsidio electoral a los maestros precisamente a base de ese mismo objetivo. ¿Es que el “‘derecho a la libre expresión del magisterio’” —(énfasis suplido), id., pág. 870— proclamado en el propio Informe de la Comisión Especial Con-junta, supra, deja de ser fundamental para quienes no son maestros? ¿Qué lógica explica ese doble trato? Tampoco entende-mos el aserto mayoritario de que la clasificación estatutaria “no menoscaba ni prohíbe a los empleados públicos la capacidad ni la oportunidad de ser candidatos a puestos electivos”, (énfasis suplido) opinión mayoritaria, pág. 875. SI BIEN NO LO PROHÍBE TOTALMENTE, NO ES MENESTER MUCHA IMAGINACIÓN PARA COMPRENDER QUE HACE MÁS ONEROSA LA POSTULACIÓN PARA AQUELLOS FUNCIO-NARIOS Y EMPLEADOS PÚBLICOS —COMO LOS AQUÍ DEMANDANTES APELADOS BERBERENA ET AL.— QUE NO TUVIERON NI TIENEN EL BENEFICIO DE IGUAL *903LICENCIA CON SUELDO. Éstos, al negárseles todo tipo de licencia para lograr sus legítimas aspiraciones, se vieron en la disyuntiva de renunciar a sus trabajos u optar, como lo hicieron, a hacer campaña después de sus horarios de trabajo regulares. Sinceramente, ¿no representa esto un “menoscabo” significativo en tiempo y en oportunidad? ¿Qué de la desigualdad económica creada? Por ser altamente especulativo, de poco valor persuasivo resulta decir que la clasificación no les afectó la “oportunidad de ser candidatos”, pues “dos (2) de ellos fueron electos . . Id. ¿Qué pasó con los otros no electos?
EN ESTAS CIRCUNSTANCIAS, REHUSAMOS RUBRI-CAR UNA TÉCNICA JUDICIAL QUE USA DOS (2) VARAS DISTINTAS PARA MEDIR SITUACIONES SIMILARES O PARECIDAS EN DETRIMENTO DEL MANDATO CONSTI-TUCIONAL SOBRE “IGUAL PROTECCIÓN DE LAS LE-YES”. Art. II, Sec. 7 de la Carta de Derechos, Const. E.L.A., L.P.R.A, Tomo 1, ed. 1982, pág. 275.
Sin exponer razones válidas, la mayoría abandona la norma adoptada en Pacheco v. Srio. Instrucción Pública, 108 D.P.R. 592, 597 (1979), en que reconocimos la naturaleza clara de subsidio electoral con fondos públicos de esta licencia, que “crea un privilegio para una clase en particular que debe a su vez ser examinado y aplicado a base de un estricto escrutinio judicial”. (Énfasis suplido.) NO SÓLO DESCARTAN ESA JURISPRU-DENCIA, SINO QUE LE NIEGAN FILIACIÓN CONSTITU-CIONAL AL PRINCIPIO IGUALITARIO QUE RIGE LOS DESEMBOLSOS PÚBLICOS PARA FINES POLÍTICO-PAR-TIDISTAS. DE UN PLUMAZO HAN SUPLANTADO EL ES-CRUTINIO ESTRICTO DE REVISIÓN JUDICIAL POR EL TRADICIONAL MÍNIMO.
V

Irracionalidad de licencia

En los méritos, más allá de la insostenible hipótesis elitista y de privilegio, ¿adelanta racionalmente un interés legítimo guber-*904namental? La mayoría intenta justificar este odioso. discrimen argumentando que “[tjanto la anterior legislación como el orde-namiento aprobado recientemente requieren de forma expresa que un maestro sea relevado de sus funciones al aceptar una-candidatura para uno de los cargos descritos. Los empleados públicos que originan esta controversia no tienen una restricción similar y pueden aceptar una candidatura y continuar traba-jando en sus funciones regulares siempre que no utilicen su posición oficial para fines político-partidistas en violación a la Ley de Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. sec. 1371(2)”. (Énfasis suplido y en el original.) Opinión mayori-taria, págs. 875-876. Concentrémonos en este crucial argumento.
Es obvio que el derecho de los maestros de las escuelas públicas “a participar en cualquier momento u ocasión en campa-ñas y actividades políticas, a ser candidatos para cargos públicos electivos o de nombramiento, y a defender sus propias candida-turas o la candidatura de cualquier otra persona” —See. 4 de la Ley Núm. 25, supra, 18 L.P.R.A. sec. 249b— no es absoluto ni irrestricto. NATURALMENTE, LES ESTA VEDADO, SO FENA DE SANCIONES DISCIFLINARIAS, EJERCER ESOS DERECHOS EN LAS AULAS, ESTO ES, HACER POLÍTICA DURANTE SU HORARIO DE LABORES Y “DEN-TRO DEL SALÓN DE CLASES Y CUALESQUIERA ES-TRUCTURAS O TERRENOS BAJO LA JURISDICCIÓN DE LAS AUTORIDADES . . .”. (Énfasis suplido.) See. 5 de la Ley Núm. 25, supra, 18 L.P.R.A. sec. 249c.
A poco reflexionemos, ¿no es esta prohibición precisamente igual a la de los demás empleados públicos? A estos últimos, ¿no se les prohíbe también utilizar su posición oficial para fines político-partidistas? A todos les está vedado hacer política en sus horas laborables en sus oficinas y en los lugares en que se desempeñan. No puede perderse de vista que los demandantes apelados Berberena et al., al igual que los demás empleados del Gobierno, están sujetos también a una misma prohibición con-forme la See. 6 de la Ley de Fersonal del Servicio Fúblieo de Fuerto Rico, Ley Núm. 5 de 14 de octubre de 1975 (3 L.P.R.A. see. *9051371). Ésta, en lo pertinente, les impide “[u]tilizar su posición oficial para fines político partidistas o para otros fines no compatibles con el servicio público”. 3 L.ER.A. see. 1371(2).
Vemos, pues, que el punto de partida común —tanto para maestros como para otros empleados públicos— es que no pueden hacer política en sus respectivos sitios de trabajo. La prohibición es similar. La diferencia que esgrime la mayoría —el relevo automático del cargo— es efecto y no causa de esa prohibición común a todos los empleados públicos, no sólo a los maestros. Y esta prohibición, igual para todos, es el factor verdaderamente importante que ha servido tradicionalmente de excusa o de razón para el legislador haber impuesto a los maestros la obligación de automáticamente cesar de trabajar al oficializarse sus candida-turas. Esta visión ha sido así expuesta:
Las actividades de un maestro que razonablemente tengan pertinencia con su habilidad, eficiencia e influencia en el salón de clases, es para nosotros un aspecto legítimo a ser reglamentado.
Concedemos que un maestro tiene el mismo privilegio que cualquier cuidadano, a aspirar a ser un candidato a un cargo electivo público. Esa candidatura no debería ser, y no es, base para cancelar su contrato como maestro permanente. Pero cualquiera que haya sido candidato reconoce que la actividad política tiende a interferir con su vocación usual, y este hecho, independientemente de cual-quier posible envolvimiento del sistema educativo en la controversia política, es una razón sólida para temporeramente separar al candidato de la escuela. En términos generales, esta regla aplicada a todos los maestros no nos parece irrazonable .... (Traducción y énfasis nuestros.) School City of East Chicago v. Sigler, 36 N.E.2d 760, 762 (1941). Véase Anotación, School Employee-Political Activity, 13 A.L.R. 1154.
Según este enfoque tradicional, la supuesta incompatibilidad de ser simultáneamente maestro y candidato, es la que sostiene el relevo automático y, por ende, la legitimidad y la necesidad de continuar pagándoles el sueldo.
Si la prohibición de hacer política dentro de las aulas es una restricción válida y razonable —así lo creemos y nadie nunca la ha cuestionado— ¿qué razón de ser, necesidad o racionalidad *906tiene el relevo automático que sirve de ancla al subsidio electoral mediante la licencia con sueldo? ¿Qué impide que los maestros, una vez sean candidatos, continúen enseñando sin hacer political Si, como alega la mayoría, el problema es de conveniencia —no tienen tiempo suficiente para hacer ambas cosas— ¿qué evita que se acojan a las licencias regulares que tengan acumuladas, incluso sin sueldo, después de agotar las primeras para dedicarse de lleno a la política? ¿Por qué razón forzarlos a que cesen de enseñar?
No hay nada en el récord que sostenga la veracidad de la tesis de que el cargo de maestro es incompatible con una candidatura. La imposición de una licencia mandatoria a los maestros por el sólo hecho de ser candidatos a cargos electivos, “sin una sola alegación ni demostración de que sus actividades políticas podrían afectar sus trabajos como maestros [es inconstitucional.] No existe evidencia de que el aspirar a un cargo político sea una actividad que impida a los maestros descargar sus responsabili-dades”. (Traducción nuestra.) Allen v. Board of Ed. of Jefferson County, 584 S.W.2d 408, 410 (1979). Si fáctica y jurídicamente es así, entonces el relevo es ARTIFICIAL, carece de toda raciona-lidad, es improcedente y el subsidio es innecesario.
CHOCA, PUES, QUE FRENTE A PROHIBICIONES ESENCIALMENTE SIMILARES SE ERIJA UN ESTATUTO DE PRIVILEGIOS QUE PERMITE SÓLO A ALGUNOS MAESTROS “UTILIZAR SU POSICIÓN OFICIAL PARA FINES POLÍTICO PARTIDISTAS” Y DEVENGAR ASÍ UN SUELDO. 3 L.RR.A. see. 1371(2). A FIN DE CUENTAS, ¿NO ESCOGIERON TODOS LIBREMENTE ENTRAR EN LA ARENA POLÍTICO-PARTIDISTA Y NOMINARSE PARA UN CARGO ELECTIVO?
¡>

Privilegio económico inconstitucional

La fragilidad constitucional de este privilegio económico se manifiesta, además, en dos (2) dimensiones-, las prohibiciones dimanantes del espíritu que informa el Art. VI, Secs. 9 y 10 de *907nuestra Constitución, supra, págs. 369 y 373, en el sentido de que “[s]ólo se dispondrá de . . . [los] fondos públicos para fines públicos”, y que “[njinguna ley concederá compensación . . . a un funcionario [o] empleado [gubernamental] . . . después que los servicios hayan sido prestados . . AMBAS SECCIONES ESTÁN A TONO CON EL PRINCIPIO ELEMENTAL DE SANA ADMINISTRACIÓN Y MORALIDAD PÚBLICA DE PROSCRIBIR EL PAGO DE SUELDOS POR SERVICIOS NO PRESTADOS. Este subsidio no sólo es INCONSTITUCIONAL, sino —¿por qué no decirlo?— INMORAL.
COINCIDIMOS CON EL ILUSTRADO FORO DE INS-TANCIA EN QUE EL DECRETO DE INCONSTITUCION-ALIDAD ERA UN IMPERATIVO DECISORIO INSALVA-BLE. No podía dicho foro —como tampoco nosotros— superarlo, extendiendo a los demás empleados y funcionarios públicos igual licencia con sueldo. DE SU FAZ, ESE REMEDIO SERÍA INCONSTITUCIONAL, PUES HUBIESE CREADO UN PRI-VILEGIO MAYOR, ESTA VEZ EN BENEFICIO DE TODO EL PERSONAL DEL GOBIERNO, EN DETRIMENTO DEL CIU-DADANO PRIVADO. SE AHONDARÍA MÁS LA CLASIFICA-CIÓN DISCRIMINATORIA.
VII

Abdicación de la mayoría de la función constitucional del tribunal

CAUSA MAYOR CONSTERNACIÓN EL NUEVO ENFO-QUE MAYORITARIO DE REVISIÓN JUDICIAL FUNDA-MENTADO EN ARGUMENTOS DE RAZONAMIENTO CIRCULAR. Nos dicen que debemos abstenernos de enjuiciar la constitucionalidad de esta legislación, pues estamos ante un “área que compete a las otras ramas del Estado . . .”. Opinión mayoritaria, pág. 876. LQUÉ LEGISLACIÓN NO LO ESI Ade-más, consignan que “nuestra facultad de interpretar la Constitu-ción del Estado Libre Asociado y las leyes del país no debe extenderse a evaluar la sabiduría o los beneficios públicos de esta legislación”. (Énfasis suplido.) íd.
*908ES LAMENTABLE QUE LA MAYORÍA PONGA LA ETI-QUETA DE SABIDURÍA PARA LAVARSE LAS MANOS. NO JUZGAMOS SU “SABIDURÍA”, SINO SU “VENTAJERÍA” ELECTORAL, Y ELLO BAJO LA CLÁUSULA CONSTITU-CIONAL SOBRE IGUAL PROTECCIÓN DE LAS LEYES. Y OLVIDAN TAMBIÉN QUE PRECISAMENTE AQUÍ ESTÁ EN JUEGO LA CONSTITUCIONALIDAD DE ESTOS ‘BE-NEFICIOS” AL MAGISTERIO, PUES SON FONDOS PÚBLI-COS QUE PERTENECEN AL PUEBLO, NO A LOS LEGIS-LADORES.
Este peculiar enfoque mayoritario de revisión judicial, de reciente cuño, va más lejos: “Tampoco debemos ceder a la tentación de revisar los criterios utilizados por las otras ramas del Gobierno al formular la política pública y al establecer las prioridades fiscales.” (Enfasis suplido.) Opinión mayoritaria, pág. 876. Estamos perplejos. CREÍAMOS QUE LA REVISIÓN JUDICIAL CLÁSICA EN TORNO A PLANTEAMIENTOS CONSTITUCIONALES CONSISTÍA EN EVALUAR LOS CRITERIOS UTILIZADOS POR LA LEGISLATURA Y, A LA LUZ DE LOS MISMOS, DICTAMINAR LA EXISTENCIA O NO DE NEXOS RACIONALES.
Culmina con la sentencia de que es “tarea legislativa [el] establecer las prioridades presupuestarias y [judicialmente no debemos] intervenir en asuntos relacionados con el uso de fondos públicos. . .”. (Enfasis suplido.) Opinión mayoritaria, pág. 876. Al igual que un eminente constitucionalista, nos preguntamos: “¿Sig-nifican estas expresiones que el Tribunal Supremo ha ingresado en las filas de los ‘no interpretacionistas’ (‘non interpretivits’)?” R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. PR., Sup. 1989, pág. 1.
Después de leer estos pronunciamientos restrictivos en torno al ámbito de nuestra intervención adjudicativa, estamos conven-cidos de que se deben a que el Tribunal ha aplicado al caso de autos, sub silentio, la doctrina de abstención judicial bajo la creencia de que estamos ante una “cuestión política”. NO TENE-MOS OTRA FORMA DE EXPLICAR ESTA EXTRAÑA ABDI-*909CACIÓN DECISORIA. HAN EQUIPARADO “CUESTIÓN PO-LÍTICA” CON “USO DE FONDOS”. Con todo respeto, otra vez recomendamos cerrar oficialmente las puertas de la Secretaría de este Tribunal y dedicarnos, desde nuestras oficinas, a ser espec-tadores pasivos de los quehaceres legislativos y ejecutivos en materia de desembolsos públicos. Nogueras v. Hernández Colón, supra, opinión disidente.
Incurren en un grave error al tratar de justificar esta legislación a base del hecho de que la “[gran mayoría de las veces] los maestros utili[zan] ... su tiempo libre para atender estas responsabilidades inherentes al magisterio”. Opinión mayoritaria, pág. 879. Esta conclusión es UNA GRAN FALACIA. La apunta-lan en el extenso diálogo sostenido en 1960 entre la entonces Presidenta de la Asociación de Maestros, Sra. María Arroyo de Colón, y varios senadores de la Comisión de Instrucción del Senado de Puerto Rico. Opinión mayoritaria, págs. 879-881. Distinto a como concluyen, pasan por alto que al ella comunicar su experiencia no lo hizo con referencia a otros (“demás”) funcio-narios públicos. Claramente contestó que ‘“no habl[ó] con otros empleados del Gobierno’”, sino con “‘algunos agricultores y . . . algunos comerciantes’”, entre ellos su “‘marido’”, y que en esa reunión de comerciantes “‘ellos no compararon con los demás empleados del [GJobierno’”. (Énfasis suplido.) íd., pág. 879.
Sostener en esa limitada experiencia la racionalidad de esta legislación es pecar de ingenuos. ¿Cómo pueden dar como hecho probado que todos los días “‘el maestro da sus clases hasta las 4:00 de la tarde. Desde las 7:00 que se va de su casa [o] las 71/2, y entonces después que va y se baña[,] y come y atiende a su familia, entonces tiene que sentarse a escribir los planes, prepa-ración de la lección del otro día. No puede irse a la noche y seguir siendo maestro, por eso, porque tiene que irse’”. (Énfasis en el texto original suprimido y énfasis suplido.) Opinión mayoritaria, pág. 880.
Para terminar, en este extremo es un tanto irónico que la mayoría cite el caso De Paz Lisk v. Aponte Roque, 124 D.P.R. 472 (1989). Opinión mayoritaria, pág. 881. La ciudadanía americana es *910un requisito insuperable para postularse y ocupar cualquier cargo público electivo. Si allí resolvieron que el criterio de ciudadanía de Estados Unidos no es condición indispensable a la idoneidad profesional (De Paz Lisk v. Aponte Roque, supra, págs. 491-492), ¿cómo ahora validar “el interés de estimular a los maestros a aportar su experiencia y su talento en el proceso electoral y en la administración de los gobiernos estatales y municipales”? (Enfa-sis suplido.) Opinión mayoritaria, pág. 881.
VIII

Desigualdad intolerable

Por lo demás, basta reproducir los fundamentos expuestos en nuestro disenso de 21 de diciembre de 1988:
De este historial \de la ley] se desprende que con la sola autorización y licencia sin sueldo al maestro se lograban los objetivos originales. Sin embargo, a título de privilegio, fueron ampliados para darle el sueldo con miras a “la seguridad económica tan necesaria para la tranquilidad suya y la de su familia”. Además, el Procurador General nos aduce que con ello se establece un mecanismo de economía fiscal; de conveniencia administrativa para el Departamento de Instrucción Pública, se ayuda al maestro a recuperar “sus fuerzas tanto físicas como emocionales e intelectua-les”, y se les retiene en el servicio público de forma tal que, al éstos reintegrarse a las escuelas, benefician y enriquecen a sus alumnos con la experiencia adquirida en la contienda electoral o desempeño del cargo electivo.
No son persuasivos estos argumentos. El privilegio es innecesario y lastima “el postulado de igualdad inmerso en nuestra Constitu-ción. Históricamente ese ideal ha cobrado vida en el esquema integral financiero trazado por la Asamblea Legislativa para lograr paridad económica entre los partidos políticos y los candidatos”. Marrero v. Mun. de Morovis, 115 D.P.R. 643, 646 (1984). A fin de cuentas, “la levadura que hace crecer nuestro sistema democrático es el libre intercambio y el choque pacífico de ideas. La igual oportunidad económica para diseminarlas es requisito indispensable y consustancial a ese postulado”. P.S.P. v. Srio. de Hacienda, 110 D.P.R. 313, 327 (1980).
Esta desigualdad oficial se patentiza con mayor dramatismo y crudeza en múltiples instancias. Primero, respecto al empleado *911público que no pertenece al magisterio y que se enfrenta como adversario político a un maestro que disfruta del privilegio de esta licencia con sueldo. La circunstancia es claramente arbitraria. Se da en este caso la situación anómala de que el Estado subsidia salarialmente a un empleado público —el maestro incumbente— durante la campaña electoral, en franco perjuicio de otro empleado que no puede acogerse a beneficio económico alguno. ¿Puede alguien sinceramente sostener y justificar esta desigualdad? ¿Es que sólo los maestros son acreedores a la “seguridad y tranquili-dad” económica personal y familiar? Los otros empleados y funcionarios públicos, ¿no agotan también sus fuerzas físicas, emocionales e intelectuales en la campaña electoral? ¿Quiénes van a desgastarse más: los maestros sin tener que trabajar o los candidatos que no gozan de este privilegio y subsidio salarial electoral, y que tienen que —al decir del Procurador General— “trabajar en su campaña política fuera de las horas laborables y continuar desempeñándose como servidor[es] público[s]”? ¿Cabe argumentar economía fiscal para el Departamento de Instrucción Pública —luego de la licencia con sueldo por varios meses— en virtud de igual licencia subsiguientemente pasadas las elecciones generales “hasta la terminación del primer semestre escolar”, 18 L.ER.A. sec. 249d? ¿Qué de los salarios que devengarán los maestros que sustituyan a los maestros candidatos? ¿No se está realmente duplicando parte de la nómina del Departamento de Instrucción Pública? ¿No atenta ello al recto y prudente sentido común de igualdad que debe animar a todos? Marrero v. Mun. de Morovis, supra. ¿Puede seriamente argumentarse que este es-quema adelanta propósitos de conveniencia administrativa y economía fiscal? La segunda situación resulta aún más dramática. Si bien es cierto que la mayoría de los empleados públicos teórica-mente tienen el derecho a una licencia sin sueldo para defender su candidatura política, no es menos incontestable que su concesión es discrecional. Ese tratamiento conlleva un riesgo evidente. El alto grado de politización que experimenta nuestro país maximiza las posibilidades de ese candidato —que no pertenece al partido en el poder o, cuando menos, no es afecto al poder nominador en cuyas manos reside la autoridad decisoria— se vea negativamente afec-tado. El revanchismo político —característico de los cambios de poder en nuestro sistema gubernativo— sin duda se convierte en una amenaza efectiva contra el potencial disfrute de lo que en otras circunstancias debiera constituir un auténtico derecho. El caso de autos es un buen ejemplo. Aquí, los empleados a quienes *912sistemáticamente les negaron las licencias —aún sin sueldo— pertenecían al PN.P, principal opositor del Partido Popular Democrático (P.P.D.). Tercero, al ponerse en vigor esta licencia con sueldo para los maestros, la Legislatura subsidia, además, a un empleado público frente a aquellos ciudadanos, también aspiran-tes, que no prestan servicios gubernamentales ni públicos. De este modo se logra ampliar sustancialmente los límites establecidos en el fondo electoral. Y, claro está, dependiendo del número de maestros coincidentes en una misma afiliación partidista, se altera peligrosa e irremediablemente la paridad económica visualizada en la ley. “La idea de equilibrio, de equiparación situacional o, si se prefiere, de equivalencia de posibilidades de acción humana constituye una base indesplazable para la configuración de la noción de Justicia.” J.C. Smith, Fundamentos de la relatividad de la justicia, 1983-B Rev. Jim. Arg. La Ley 1010 (1983).
Ante esta realidad, ¿cuánto tiempo más habrá que esperar para que alguna generación del Poder Judicial reivindique la norma de igualdad constitucional?
“. . . [E]sta disposición de ley, en lugar de aislar la política partidista de las escuelas, la fomenta y promueve, desvirtuando el propósito legislativo de ‘mantener un ambiente docente libre de banderías, prejuicios y pasiones de toda clase.’ El estímulo y mensaje son claros, a saber: ‘maestro entra en política, que mientras se decide si eres o no electo, continuarás devengando tu sueldo sin que rindas servicio pedagógico alguno.’ Ello es así pues para un maestro beneficiarse de la licencia con paga tiene que ser certificado como candidato de manera oficial. Esto implica que previamente habrá realizado activamente una campaña como aspirante de un partido político o como candidato independiente en el proceso primarista o de pre-candidatura, cuando todavía labora como maestro..
Esta ley ilustra c[ó]mo en una sociedad erigida sobre bases democráticas, el péndulo puede oscilar a extremos irrazonables y peligrosos, a saber, desde una prohibición estatutaria al magisterio de participar activamente en la política (See. 52 de la Ley Escolar Compilada aprobada en 12 de marzo de 1903) hasta la eliminación de este interdicto legislativo con el exceso de una licencia especial con sueldo sin rendir servicio alguno.” (Escolio omitido.) Pacheco v. Srio. Instrucción Pública, supra, pág. 603. (Énfasis suplido y en el original.) Berberena v. Echegoyen, 123 D.P.R. 76, 97-100 (1988).
*913IX

Conclusiones

Somos conscientes de que este subsidio electoral sólo benefi-cia directamente a los maestros políticos de instrucción pública y, claro está, a los partidos. Aun ante la grave crisis presupuestaria por la cual atraviesa el país, es comprensible, pues, la renuencia de la Asamblea'Legislativa y del Primer Ejecutivo a eliminarlo.
No entendemos, sin embargo, la decisión mayoritaria. Hemos visto su inconstitucionalidad; ni aun bajo el escrutinio de mínima racionalidad puede validarse. Nuestro papel y responsabilidad judicial es otro. “[L]a Constitución provee un esquema de pesos y contrapesos para regir procesos duraderos, más allá de un cuatrienio en particular. No debe, pues, confundirse la armonía pasajera y el consenso coyuntural propio de un momento en que un solo partido político controla ambas ramas. Por esa razón la presente decisión, al igual que cualesquiera otras, tiene que superar esa visión inmediata y debe ser capaz de proyectarse hacia el futuro con mayor perspectiva. . . . Más allá de la disertación abstracta de teoría constitucional que discurre en la opinión mayoritaria, ese frente común nos pone nuevamente en el umbral del dilema perenne: ¿DEMOCRACIA O PARTI-DOCRACIA?” (Enfasis en el original.) Nogueras v. Hernández Colón, 127 D.P.R. 405, 429-430 (1990), opinión disdente.
“A los auspicios de los privilegios de la clase magisterial de mayor ascendencia e influencia en el panorama político del país, se suma hoy el Tribunal Supremo. El recíproco ‘usufructo histórico que ata esta ley a los partidos políticos y maestros . . . cobijados bajo la misma’ —Pacheco v. Srio. Instrucción Publica, supra, pág. 601— aparentemente. . . han elevado [el subsidio] de categoría legal a una sacramental.” (Énfasis en el original.) Berberena v. Echegoyen, supra, págs. 100-101.
¿Cómo puede la mayoría rubricar la visión legislativa de 1960 y hoy justificar la licencia de un sueldo político en el alegado “derecho . . . sagrado del estudiante a recibir la enseñanza sin adulteraciones procedentes de la parcialidad política del maestro” *914—Informe de la Comisión de Instrucción de la Cámara, de Representantes sobre el E de la C. 718,19 de¡ febrero de 1960¡ pág. 2— si treinta (30) años después se admite su fracaso debido 'a la “manipulación político partidista en. el Sistema de Instrucción Pública que trastoca el compromiso de lós educadores. con su. principal tarea que es la de educar”? (Énfasis suplido.) Informe de la Comisión de Educación, supra, pág. 5. ¡NO NOS ENGA-ÑEMOS MÁS! Mientras se promueva y subsidie con sueldos la participación del magisterio en la política, será imposible despolitizar el Sistema de Educación Pública.
La mayoría del Tribunal ha extraviado la ruta constitucional decisoria. “La formulación del derecho constitucional inevitable-mente implica un ejercicio considerable de discreción. La Consti-tución simplemente suministra un mapa de los destinos necesarios y para llegar, un bosquejo, algo incompleto, de las carreteras! La lectura de ese mapa requiere consultar una variedad de autori-dades, ninguna de las cuales, aisladamente puede dictar la mejor carretera a seguir. Al final, el valor de cualquier autoridad constitucional se mide por la capacidad que tiene el tribunal de no extraviarse. Usando este criterio, las determinaciones tácticas sirven de brújula importante para señalar las rutas constitucio-nales.” (Traducción nuestra.) Faigman, supra, pág. 613.
DEFINITIVAMENTE, EN MATERIA DE INTERPRETA-' CIÓN JURÍDICO-CONSTITUCIONAL SOBRE DESEMBOL-SOS PÚBLICOS Y DERECHO ELECTORAL, PUERTO RICO ESTÁ PASANDO POR UN PERÍODO DE RETROCESO MUY PELIGROSO. LA BRÚJULA QUE USA LA MAYORÍA, EN MANOS DEL JUEZ ASOCIADO SEÑOR HERNÁNDEZ DENTON, ESTÁ DESIMANTADA. OTRA VEZ HA PREVA-LECIDO LA PARTIDOCRACIA.

(1) See. 6 de la Ley Núm. 25 de 3 de junio de 1960 (18 L.P.R.A. ant. see. 249d.


(2) El legajo de la Convención Constituyente es profuso en cuanto al repudio a privilegios, a distinciones y a diferencias injustificadas, incluso las esgrimidas en abono del sistema de instrucción pública. El Presidente de la Comisión de la Carta de Derechos, delegado Jaime Benitez —reputado educador y jurista— plasmó así ese sentir:
“Sr. BENÍTEZ: Más adelante, en las líneas quinta, sexta y séptima, se establece que ‘tanto las leyes como el sistema de instrucción pública encarnarán estos principios de esencial igualdad humana’, y lo que se ha establecido aquí son ciertos principios básicos y esenciales que tienen fuerza ex proprio vigore, pero que además de tener fuerza por su propio vigor habrán de requerir implementación de dos clases, educativa y jurídica. En lo que toca a la educativa, ya hay aquí un mandato al sistema de instrucción pública que habrá de respetar estos básicos principios. En lo que respecta al sistema jurídico y en esto se refiere a la totalidad de la estructura legal del país, se subraya la inconstitucionalidad de todo favoritismo. Y todo reconocimiento a distinción habrá de estar motivado por mérito, por virtud, por esfuerzo, por talento.” (Énfasis suplido.) 2 Diario de Sesiones de la Convención Constituyente 1382 (1952).


(3) Esta numerosa nominación no es un fenómeno reciente. Para 1976, el Departa-mento de Instrucción Pública estimaba que “en estas elecciones habr[ía] alrededor de 800 maestros candidatos a puestos electorales, lo cual le costarfía] alrededor de tres millones de dólares en sueldos”. Pacheco v. Srio. Instrucción Pública, 108 D.P.R. 592 (1979), Caso Núm. R-76-278, Solicitud de revisión, pág. 8.